13‐1695‐cv 
Wurtz v. Rawlings Co. 



                                  In the
           United States Court of Appeals
                      For the Second Circuit
                                   ________ 
                                         
                            AUGUST TERM, 2013 
                                         
                        ARGUED: OCTOBER 30, 2013  
                           DECIDED: JULY 31, 2014 
                                         
                                No. 13‐1695‐cv 
                                         
  MEGHAN WURTZ, MINDY BURNOVSKI, individually and on behalf of 
                       all others similarly situated, 
                            Plaintiffs‐Appellants, 
                                         
                                       v. 
                                         
  THE RAWLINGS COMPANY, LLC, OXFORD HEALTH PLANS (NY), INC., 
                 UNITEDHEALTH GROUP INCORPORATED, 
                            Defendants‐Appellees. 
                                   ________ 
                                         
Before: WALKER, CABRANES, and PARKER, Circuit Judges. 
                                   ________ 
 
       Plaintiffs initially filed the complaint in this case in New York 
state  court,  seeking,  among  other  things,  to  enjoin  defendant 
insurers  under  N.Y.  Gen.  Oblig.  Law  § 5‐335  from  obtaining 
reimbursement  of  medical  benefits  from  plaintiffs’  tort  settlements. 
Defendants removed this action to the Eastern District of New York 
(Joseph  F.  Bianco,  District  Judge),  where  the  district  court  granted 
defendants’ motion to dismiss under Rule 12(b)(6) for failure to state 
2                                                          No. 13‐1695‐cv

a  claim  on  the  basis  that  plaintiffs’  claims  were  subject  to  both 
“complete”  and  “express”  preemption  under  the  Employee 
Retirement Income Security Act of 1974 (“ERISA”), 29 U.S.C. § 1001 
et seq. 
       We  hold  that  plaintiffs’  claims  do  not  satisfy  the  Supreme 
Court’s test for being subject to complete ERISA preemption, which 
would  have  conferred  federal  subject‐matter  jurisdiction.  See  Aetna 
Health Inc. v. Davila, 542 U.S. 200, 210 (2004). Such jurisdiction exists, 
however,  under  the  Class  Action  Fairness  Act  (“CAFA”),  28  U.S.C. 
§ 1332(d).  We  thus  reach  the  merits  of  the  express  preemption 
defense  and  conclude  that  N.Y.  Gen.  Oblig.  Law  § 5‐335  is  saved 
from  express  preemption  under  ERISA  § 514,  29 U.S.C.  § 1144,  as a 
law  that  “regulates  insurance.”  Accordingly,  we  VACATE  the 
district  court’s  judgment  and  REMAND  for  further  proceedings  on 
plaintiffs’ claims. 
                                    ________ 
                                           
                      FRANKLIN  P.  SOLOMON, Solomon Law Firm, LLC, 
                      Cherry  Hill,  NJ,  and  STEVEN  J.  HARFENIST, 
                      Friedman, Harfenist, Kraut & Perlstein LLP, Lake 
                      Success,  NY  (Frank  R.  Schirripa,  Hach  Rose 
                      Schirripa & Cheverie LLP, New York, NY, on the 
                      brief), for Plaintiffs‐Appellants. 

                    RICHARD  W.  COHEN,  Lowey  Dannenberg  Cohen 
                    &  Hart,  P.C.,  White  Plains,  NY,  and  ANTON 
                    METLITSKY, O’Melveny & Myers LLP, New York, 
                    NY (Uriel Rabinovitz, Lowey Dannenberg Cohen 
                    & Hart, P.C., White Plains, NY; Gerald Lawrence, 
                    Lowey  Dannenberg  Cohen  &  Hart,  P.C.,  West 
                    Conshohocken,  PA;  Brian  D.  Boyle,  Theresa  S. 
                    Gee,  David  K.  Roberts,  O’Melveney  &  Myers 
                    LLP,  Washington,  DC;  Charles  E.  Bachman, 
                    O’Melveny  &  Myers  LLP,  New  York,  NY,  on  the 
                    brief), for Defendants‐Appellees. 
3                                                           No. 13‐1695‐cv

                     David  S.  Preminger,  Keller  Rohrback  LLP,  New 
                     York,  NY,  and  Benjamin  Gould,  Keller  Rohrback 
                     LLP,  Seattle,  WA,  for  Amicus  Curiae  New  York 
                     State Trial Lawyers Association. 

                                 ________ 
 
JOHN M. WALKER, JR., Circuit Judge: 
         Plaintiffs initially filed the complaint in this case in New York 
state  court,  seeking,  among  other  things,  to  enjoin  defendant 
insurers  under  N.Y.  Gen.  Oblig.  Law  § 5‐335  from  obtaining 
reimbursement  of  medical  benefits  from  plaintiffs’  tort  settlements. 
Defendants removed this action to the Eastern District of New York 
(Joseph  F.  Bianco,  District  Judge),  where  the  district  court  granted 
defendants’ motion to dismiss under Rule 12(b)(6) for failure to state 
a  claim  on  the  basis  that  plaintiffs’  claims  were  subject  to  both 
“complete”  and  “express”  preemption  under  the  Employee 
Retirement Income Security Act of 1974 (“ERISA”), 29 U.S.C. § 1001 
et seq. 
       We  hold  that  plaintiffs’  claims  do  not  satisfy  the  Supreme 
Court’s test for being subject to complete ERISA preemption, which 
would  have  conferred  federal  subject‐matter  jurisdiction.  See  Aetna 
Health Inc. v. Davila, 542 U.S. 200, 210 (2004). Such jurisdiction exists, 
however,  under  the  Class  Action  Fairness  Act  (“CAFA”),  28  U.S.C. 
§ 1332(d).  We  thus  reach  the  merits  of  the  express  preemption 
defense  and  conclude  that  N.Y.  Gen.  Oblig.  Law  § 5‐335  is  saved 
from  express  preemption  under  ERISA  § 514,  29 U.S.C.  § 1144,  as a 
law  that  “regulates  insurance.”  Accordingly,  we  VACATE  the 
district  court’s  judgment  and  REMAND  for  further  proceedings  on 
plaintiffs’ claims. 
4                                                                    No. 13‐1695‐cv

                                BACKGROUND 
       The New York statute at issue in this appeal, N.Y. Gen. Oblig. 
Law § 5‐335,1 states that a personal injury settlement presumptively 
“does  not  include  any  compensation  for  the  cost  of  health  care 
services” or other losses that “are obligated to be paid or reimbursed 
by  a  benefit  provider”  (such  as  an  insurer),  and  that  benefit 
providers  have  no  “right  of  subrogation  or  reimbursement  against 
any such settling party.”2 When section 5‐335 was enacted in 2009, it 
eliminated an asymmetry between jury verdicts and settlements that 
tended to discourage the settlement of personal injury lawsuits.3 

     1 For purposes of this appeal, we will refer to the version of section 5‐
335  that  was  in  effect  at  the  time  of  this  action  and  relied  upon  by  the 
District  Court  in  reaching  its  decision  as  well  as  the  parties  in  their 
briefing here. We note, however, that the statute has since been amended 
on  November  13,  2013,  primarily  by  replacing  references  to  “a  benefit 
provider” with “an insurer,” and the amendment applies retroactively to 
claims  brought  on  or  after  November  12,  2009.  See  2013  N.Y.  Sess.  Laws 
Ch. 516 (codified at N.Y. Gen. Oblig. Law § 5‐335). The changes enacted by 
the New York legislature do not affect our analysis. 
     2  “[S]ubrogation  is  the  principle  by  which  an  insurer,  having  paid 

losses of its insured, is placed in the position of its insured so that it may 
recover from the third party legally responsible for the loss.” Teichman ex 
rel.  Teichman  v.  Cmty.  Hosp.  of  W.  Suffolk,  663  N.E.2d  628,  631  (N.Y.  1996) 
(internal  quotation  marks  omitted).  While  the  equitable  doctrine  of 
subrogation is distinct from the contractual right of reimbursement, see id. 
at  631‐32;  16  Steven  Plitt  et  al.,  Couch  on  Insurance  3d  § 222:82,  the 
distinction is not relevant to this appeal. 
     3  See  2009  N.Y.  Sess.  Laws  1265  (Ch.  494)  (enacting  section  5‐335).  In 

New  York,  jury  awards  in  personal  injury  actions  may  not  include 
medical  expenses  for  which  an  insurer  has  paid.  N.Y.  C.P.L.R.  § 4545(a). 
However, in 1996 (thirteen years prior to the enactment of section 5‐335), 
the  New  York  Court  of  Appeals  held  that  after  a  personal  injury 
settlement, insurers may “seek a refund of any medical expense payments 
included in the settlement.” Teichman, 663 N.E.2d at 632. And in 2009, the 
year  of  section  5‐335’s  enactment,  the  New  York  Court  of  Appeals  held 
that  settlements  may  not  eliminate  an  insurer’s  subrogation  right,  but 
suggested that “the Legislature may wish to reexamine” this issue. Fasso v. 
5                                                               No. 13‐1695‐cv

       In  February  2012,  plaintiffs  Meghan  Wurtz  and  Mindy 
Burnovski  filed  a  class  action  complaint  in  New  York  state  court, 
alleging section 5‐335 violations by the three defendants, which are 
related  companies  in  the  insurance  business:  The  Rawlings 
Company,  LLC;  Oxford  Health  Plans  (NY),  Inc.;  and  UnitedHealth 
Group, Inc.4 According to the complaint, both named plaintiffs had 
received  medical  benefit  payments  from  defendants  for  personal 
injuries.  Wurtz  also  settled  her  personal  injury  lawsuit,  thereby 
recovering from the tortfeasor. Defendants had asserted liens under 
plaintiffs’ insurance plans to recover medical expenses that they had 
paid to plaintiffs, and Wurtz paid a reimbursement sum of $1,316.87 
to  The  Rawlings  Company,  LLC.  In  filing  their  action,  plaintiffs 
sought a declaration that (based on section 5‐335) defendants did not 
have  a  right  to  seek  reimbursement  or  subrogation  of  medical 
benefits  against  plaintiffs’  tort  settlements,  and  they  also  sought 
damages  for  unjust  enrichment  and  deceptive  business  practices 
under N.Y. Gen. Bus. Law § 349. 
       Defendants removed this action to the Eastern District of New 
York  and  then  moved  to  dismiss  under  Federal  Rule  of  Civil 
Procedure  12(b)(6)  for  failure  to  state  a  claim  based  on  ERISA 
preemption.  The  district  court  granted  defendants’  motion  to 
dismiss,  holding  that  plaintiffs’  claims  “are  superseded  under  two 
parallel  and  independent  principles  of  preemption:  (1) complete 
preemption  under  ERISA  § 502(a),  and  (2) express  preemption 
under ERISA § 514.” Wurtz v. Rawlings Co., LLC, 933 F. Supp. 2d 480, 
489  (E.D.N.Y.  2013).  The  complete  preemption  holding  permitted 


Doerr,  903  N.E.2d  1167,  1171‐73  (N.Y.  2009).  Thus,  tortfeasors  would  be 
unlikely to include medical expenses in settlement offers (as these would 
not be included in awards at trial), and yet insurers could use subrogation 
to  extract  from  tort  settlements  medical  expenses  that  they  had  covered. 
See  generally  Brief  of  Amicus  Curiae  New  York  State  Trial  Lawyers 
Association at 5‐6. 
     4  The  Rawlings  Company  collects  subrogation  claims  on  behalf  of 

insurer  Oxford  Health  (NY),  which  is  a  wholly  owned  subsidiary  of 
insurer UnitedHealth Group. 
6                                                              No. 13‐1695‐cv

plaintiffs’ claims to be recast as claims under ERISA, but the district 
court  concluded  that  the  claims  could  not  successfully  proceed 
under  ERISA  because  plaintiffs  had  not  exhausted  their 
administrative remedies and because the terms of their plans allow 
reimbursement.  Id.  at  507‐09.  The  district  court  also  held  that 
plaintiffs’  claims  for  damages  were  “simply  a  reassertion  of  their 
declaratory  judgment  claim”  and  were  thus  “also  expressly 
preempted.” Id. at 507 n.10. Plaintiffs timely appealed. 

                               DISCUSSION 
       “We  review  a  district  court’s  ERISA  preemption  ruling  and 
12(b)(6)  dismissal  for  failure  to  state  a  claim  de  novo.”  Arditi  v. 
Lighthouse  Int’l,  676  F.3d  294,  298  (2d  Cir.  2012).  “The  purpose  of 
ERISA  is  to  provide  a  uniform  regulatory  regime  over  employee 
benefit plans.” Davila, 542 U.S. at 208. However, “because the States 
are  independent  sovereigns  in  our  federal  system,  we  have  long 
presumed  that  Congress  does  not  cavalierly  pre‐empt  state‐law 
causes  of  action.”  Medtronic,  Inc.  v.  Lohr,  518  U.S.  470,  485  (1996). 
Thus,  “analysis  of  ERISA  preemption  must  start  with  the 
presumption that ‘Congress does not intend to supplant state law.’” 
Stevenson v. Bank of N.Y. Co., 609 F.3d 56, 59 (2d Cir. 2010) (quoting 
Gerosa v. Savasta & Co., 329 F.3d 317, 323 (2d Cir. 2003)).  

I.     Federal Subject‐Matter Jurisdiction 
       We  begin  by  addressing  our  “special  obligation  to  satisfy 
[ourselves]  . . .  of  [our]  own  jurisdiction.”  Arnold  v.  Lucks,  392  F.3d 
512,  517  (2d  Cir.  2004)  (internal  quotation  mark  omitted)  (quoting 
Bender  v.  Williamsport  Area  Sch.  Dist.,  475  U.S.  534,  541  (1986)).  The 
district  court  held  that  plaintiffs’  claims  were  subject  to  both 
“complete”  preemption  and  “express”  preemption.  As  explained 
below,  complete  preemption  can  be  the  basis  for  federal  subject‐
matter jurisdiction, but express preemption cannot. Because we hold 
below  that  the  district  court  erred  in  finding  N.Y.  Gen.  Oblig.  Law 
§ 5‐335  to  be  completely  preempted  by  ERISA,  we  normally  would 
decline to reach the merits of the express preemption defense. In this 
7                                                                No. 13‐1695‐cv

case,  however,  there  is  another  basis  for  federal  subject‐matter 
jurisdiction under CAFA, 28 U.S.C. § 1332(d). 
       A.      Preemption and Federal Jurisdiction 
        Express  preemption  is  one  of  the  “three  familiar  forms”  of 
ordinary  defensive  preemption  (along  with  conflict  and  field 
preemption). Sullivan v. Am. Airlines, Inc., 424 F.3d 267, 273 (2d Cir. 
2005).  It  occurs  when  “Congress  . . .  withdraw[s]  specified  powers 
from  the  States  by  enacting  a  statute  containing  an  express 
preemption provision.” Arizona v. United States, 132 S. Ct. 2492, 2500‐
01  (2012).  As  an  ordinary  defensive  preemption  claim,  express 
preemption cannot support federal jurisdiction because it would not 
appear  on  the  face  of  a  well‐pleaded  complaint.  See  Metro.  Life  Ins. 
Co.  v.  Taylor,  481  U.S.  58,  63  (1987);  Sullivan,  424  F.3d  at  272  (“The 
well‐pleaded  complaint  rule  mandates  that  in  assessing  subject‐
matter jurisdiction, a federal court must disregard allegations that a 
well‐pleaded  complaint  would  not  include—e.g.,  allegations  about 
anticipated defenses.”). 
        In  contrast,  under  the  “so‐called  ‘complete  preemption 
doctrine,’”  which  is  distinct  from  the  three  forms  of  defensive 
preemption, “a plaintiff’s ‘state cause of action [may be recast] as a 
federal  claim  for  relief,  making  [its]  removal  [by  the  defendant] 
proper  on  the  basis  of  federal  question  jurisdiction.’”  Vaden  v. 
Discover Bank, 556 U.S. 49, 61 (2009) (alterations in original) (quoting 
Wright & Miller, 14B Fed. Prac. & Proc. Juris. § 3722.2); see also Metro. 
Life,  481  U.S.  at  63‐67  (extending  complete  preemption  doctrine  to 
the  ERISA  context  and  stating  that  complete  preemption,  unlike 
ordinary  defensive  preemption,  supports  federal  subject‐matter 
jurisdiction). “In concluding that a claim is completely preempted, a 
federal  court  finds  that  Congress  desired  not  just  to  provide  a 
federal defense to a state law claim but also to replace the state law 
claim  with  a  federal  law  claim  and  thereby  give  the  defendant  the 
ability  to  seek  adjudication  of  the  claim  in  federal  court.”  14B  Fed. 
Prac. & Proc. Juris. § 3722.2. This does not mean simply that Congress 
intended  the  federal  court  to  adjudicate  a  state  law  claim;  rather, 
when  a  claim  is  completely  preempted,  “the  law  governing  the 
8                                                              No. 13‐1695‐cv

complaint is exclusively federal.” Vaden, 556 U.S. at 61; see also Arditi, 
676 F.3d at 298. 
       Thus,  in  a  case  such  as  this,  complete  preemption  may  be 
“crucial  to  the  existence  of  federal  subject‐matter  jurisdiction.” 
Sullivan, 424 F.3d at 274. Below, we hold that plaintiffs’ claims were 
not  completely  preempted.  Thus,  in  the  absence  of  an  alternative 
basis  for  subject‐matter  jurisdiction,  it  would  be  inappropriate  to 
reach the merits of the ordinary express preemption defense. See id. 
at  277  (“Because  it  follows  from  our  holding  [of  no  complete 
preemption] that the district court lacked subject‐matter jurisdiction 
over  this  case,  we  have  no  occasion  to  consider  the  merits  of 
[defendant’s] argument that the plaintiffs’ . . .  claims . . . are subject 
to ordinary preemption.”). 
       B.     Class Action Fairness Act 
       In  this  case,  defendants  have  asserted  an  alternative  basis  to 
justify  removal  to  federal  court.  Under  CAFA,  federal  courts  have 
jurisdiction  over  a  class  action  filed  under  Fed.  R.  Civ.  P.  23  or  a 
“similar  State  statute  or  rule  of  judicial  procedure  authorizing  an 
action to be brought by 1 or more representative persons as a class 
action”  if  “the  matter  in  controversy  exceeds  the  sum  or  value  of 
$5,000,000,  exclusive  of  interest  and  costs”  and  the  parties  are 
minimally  diverse.  28  U.S.C. § 1332(d)(1)‐(2).  CAFA  does  not  apply 
when  “the  number  of  members  of  all  proposed  plaintiff  classes  in 
the aggregate is less than 100.” Id. § 1332(d)(5)(B). 
       “We  generally  evaluate  jurisdictional  facts,  such  as  the 
amount in controversy, on the basis of the pleadings, viewed at the 
time when defendant files the notice of removal. With this in mind, a 
court  must  assess  the  three  prerequisites  for  CAFA  jurisdiction:  no 
fewer than 100 members of the plaintiff class, minimal diversity, and 
$5 million in controversy.” Blockbuster, Inc. v. Galeno, 472 F.3d 53, 56‐
57  (2d  Cir.  2006)  (internal  citation  omitted).  “[The]  defendant  bears 
the  burden  of  establishing  federal  subject  matter  jurisdiction”  by 
showing  that  there  is  a  “reasonable  probability”  that  each  of  the 
jurisdictional  prerequisites  is  satisfied.  Id.  at  58  (internal  quotation 
marks omitted). 
9                                                              No. 13‐1695‐cv

        Defendants  have  satisfied  this  burden.  Plaintiffs  filed  this 
action  as  a  class  action  under  Article  9  of  the  New  York  Civil 
Practice  Law  and  Rules.  With  regard  to  the  number  of  class 
members, the complaint states that “[p]laintiffs reasonably believe[] 
that  there  are  hundreds  of  members  in  the  proposed  Class.”  With 
regard  to  minimal  diversity,  the  complaint  states  that  the  named 
plaintiffs  are  residents  of  Arkansas  and  New  York  but  makes  no 
declaration  as  to  citizenship.  As  defendants  state  in  their  notice  of 
removal,  however,  “[e]ven  if  both  were  citizens  of  New  York, 
minimal  diversity  exists  since  UnitedHealth  is  both  incorporated 
and has its principal place of business in Minnesota.” See Blockbuster, 
472 F.3d at 59 (“[I]t seems plain to us that [defendant] is able to meet 
its burden of showing there is a reasonable probability that at least 
one  of  these  class  members  is  a  citizen  of  New  York  and  thus  is  ‘a 
citizen  of  a  State  different  from  . . .  defendant.’”  (quoting  28  U.S.C. 
§ 1332(d)(2)(A))).  Finally,  with  regard  to  the  requirement  of  $5 
million  in  controversy,  the  complaint  states  that  defendants  have 
“collect[ed]  hundreds  of  millions  of  dollars  in  fully  insured  health 
insurance  liens  that  they  were  not  entitled  to  enforce  or  collect 
following  the  enactment  of  NY  GOL  5‐335.”  In  their  notice  of 
removal,  defendants  confirm  that  “[d]efendant  Rawlings  has 
handled  subrogation  and  reimbursement  claims  totaling  more  than 
$5  million  with  respect  to  New  York  insureds  covered  by  fully 
insured plans since the adoption of NY GOL § 5‐335.”  
       CAFA  also  contains  express  exceptions  to  jurisdiction.  For 
example,  federal  jurisdiction  would  not  exist  here  if  (1) over  two‐
thirds  of  the  proposed  plaintiffs  were  citizens  of  New  York;  (2) at 
least one defendant from whom “significant relief is sought” was a 
citizen  of  New  York;  (3) “principal  injuries  resulting  from  the 
alleged  conduct  . . .  were  incurred  in”  New  York;  and  (4) “during 
the  3‐year  period  preceding  the  filing  of  that  class  action,  no  other 
class  action  has  been  filed  asserting  the  same  or  similar  factual 
allegations  against  any  of  the  defendants  on  behalf  of  the  same  or 
other  persons.”  28  U.S.C.  § 1332(d)(4).  The  Second  Circuit  has 
declined to reach the issue of who bears the burden with regard to 
CAFA  exceptions.  See  Blockbuster,  472  F.3d  at  58.  Here,  plaintiffs 
10                                                             No. 13‐1695‐cv

have  not  claimed  that  any  CAFA  exceptions  apply  (or  contested 
CAFA  jurisdiction  at  all),  so  as  in  Blockbuster,  these  “exceptions  are 
not before us, and therefore we need not comment” further. Id. 
       Because  CAFA  supplies  a  basis  for  federal  subject‐matter 
jurisdiction,  we  reach  defendants’  express  preemption  defense  in 
addition  to  their  complete  preemption  argument.  We  discuss  both 
forms of preemption below. 

II.        Express Preemption 
        ERISA expressly preempts any state law that “relate[s] to any 
employee  benefit  plan,”  but  not  if  that  law  “regulates  insurance.” 
ERISA § 514(a)‐(b), 29 U.S.C. § 1144(a)‐(b). It is undisputed that N.Y. 
Gen. Oblig. Law § 5‐335 “relate[s] to” ERISA plans, but we conclude 
that it is “saved” from express preemption as a law that “regulates 
insurance.” A law “regulates insurance” under this savings clause if 
it (1) is “specifically directed toward entities engaged in insurance,” 
and (2) “substantially affect[s] the risk pooling arrangement between 
the  insurer  and  the  insured.”  Kentucky  Ass’n  of  Health  Plans,  Inc.  v. 
Miller, 538 U.S. 329, 342 (2003). 
       The district court’s holding that N.Y. Gen. Oblig. Law § 5‐335 
does  not  fall  within  this  savings  clause  is  contrary  to  the  Supreme 
Court’s  decision  in  FMC  Corp.  v.  Holliday,  498  U.S.  52  (1990).  FMC 
concerned a Pennsylvania antisubrogation statute similar in relevant 
respects to the one at issue here, and the Supreme Court stated that 
“[t]here is no dispute that the Pennsylvania law falls within ERISA’s 
insurance  saving  clause”  and  that  such  laws  “are  ‘saved’”  from 
express preemption. Id. at 60‐61 (emphasis added). 
      Here,  the  district  court  concluded  that  section  5‐335  is  not 
“specifically  directed”  at  insurance  because  it  regulates  not  only 
insurers  but  also  all  other  “benefit  provider[s],”  “including  self‐
funded  employer  plans.”5  Wurtz,  933  F.  Supp.  2d  at  503.  But  the 


      Under  N.Y.  Gen.  Oblig.  Law  §  5‐101,  “‘benefit  provider’  means  any 
       5

insurer,  health  maintenance  organization,  health  benefit  plan,  preferred 
provider  organization,  employee  benefit  plan  or  other  entity  which 
11                                                                  No. 13‐1695‐cv

antisubrogation statute at issue in FMC was also broadly addressed 
to “[a]ny program, group contract or other arrangement” for benefit 
payments, not just insurance companies. 498 U.S. at 55. Indeed, the 
specific issue in FMC related to the law’s application to a self‐funded 
plan.6  Nonetheless,  the  Supreme  Court  recognized  that  the  law 
“does  not  merely  have  an  impact  on  the  insurance  industry;  it  is 
aimed at it.” Id. at 61. 
       The  district  court  also  concluded  that  section  5‐335  does  not 
“substantially  affect  the  risk  pooling  arrangement  between  the 
insurer and the insured” because the law “only applies to a subset of 
benefit  providers,  specifically,  those  without  a  statutory  right  of 
reimbursement and who do not intervene in underlying third party 
actions  in  which  the  third  party  settles.”  Wurtz,  933  F.  Supp.  2d  at 
505.  But  the  test  is  not  whether  the  law  substantially  affects  the 
whole  insurance  market—the  test  is  whether  the  law  substantially 
affects how risk is shared when it applies. For example, even though 
only  a  subset  of  insureds  suffer  from  mental  illness,  the  Supreme 
Court  has  held  that  a  law  requiring  minimum  mental  health  care 
benefits  regulates  insurance  and  is  thus  saved  from  preemption. 
Metro. Life Ins. Co. v. Massachusetts, 471 U.S. 724, 743 (1985). Section 
5‐335  requires  that  insurers  bear  the  risk  of  medical  expenses 
whether  or  not  the  insured  settles  or  goes  to  trial,  and  it  thus 
substantially affects risk pooling between insurers and insureds. 

provides  for  payment  or  reimbursement  of  health  care  expenses,  health 
care  services,  disability  payments,  lost  wage  payments  or  any  other 
benefits  under  a  policy  of  insurance  or  contract  with  an  individual  or 
group.” 
   6  The  issue in  FMC  was  the  effect  of  the  so‐called  “deemer  clause”  of 

ERISA  § 514(b)(2)(B),  which  exempts  self‐funded  plans  from  the  savings 
clause.  The  Supreme  Court  held  that  the  deemer  clause  did  not  cause 
preemption  of  the  entire  statute  in  all  cases,  but  only  as  applied  to  self‐
funded  plans.  498  U.S.  at  61.  Under  FMC,  the  applicability  of  N.Y.  Gen. 
Oblig. Law § 5‐335 to self‐funded plans would only mean that the law is 
preempted  as  applied  to  those  plans  (which  is  not  the  case  here  because 
the  plans  at  issue  are  insured),  not  that  the  law  is  not  “specifically 
directed” at insurance. 
12                                                             No. 13‐1695‐cv

      Because  N.Y.  Gen.  Oblig.  Law  § 5‐335  is  specifically  directed 
toward  insurers  and  substantially  affects  risk  pooling  between 
insurers  and  insureds,  we  conclude  that  it  is  saved  from  express 
preemption under ERISA § 514 as a law that regulates insurance. 

III.    Complete Preemption 
       The  district  court  held  that  plaintiffs’  claims  are  completely 
preempted  under  ERISA  § 502(a)(1)(B),  29  U.S.C.  § 1132(a)(1)(B), 
which allows an ERISA participant to bring an action to receive or to 
clarify  his  plan  benefits.  In  Davila,  542  U.S.  at  210,  the  Supreme 
Court established a two‐part test for determining whether a claim is 
completely preempted by § 502(a)(1)(B). As we have explained, 
        [under Davila], claims are completely preempted by ERISA if 
        they are brought (i) by “an individual [who] at some point in 
        time,  could  have  brought  his  claim  under  ERISA 
        § 502(a)(1)(B),” and (ii) under circumstances in which “there is 
        no  other  independent  legal  duty  that  is  implicated  by  a 
        defendant’s actions.” 
Montefiore Med. Ctr. v. Teamsters Local 272, 642 F.3d 321, 328 (2d Cir. 
2011)  (footnote  omitted)  (quoting  Davila,  542  U.S.  at  210).  State  law 
claims  are  completely  preempted  only  if  both  parts  of  this  test  are 
satisfied.  Id.  In  this  case,  plaintiffs’  claims  under  N.Y.  Gen.  Oblig. 
Law § 5‐335 satisfy neither part of the Davila test. 
        A.    Davila Part One 
       In  Montefiore,  we  “expressly  disaggregate[ed]  the  first  prong 
of  Davila”:  “First,  we  consider  whether  the  plaintiff  is  the  type  of 
party  that  can  bring  a  claim  pursuant  to  § 502(a)(1)(B);  and  second, 
we consider whether the actual claim that the plaintiff asserts can be 
construed  as  a  colorable  claim  for  benefits  pursuant  to 
§ 502(a)(1)(B).”  Montefiore,  642  F.3d  at  328.  In  this  case,  it  is 
undisputed that the plaintiffs are the type of party that can bring a 
claim  pursuant  to § 502(a)(1)(B).  The  only  issue  under  the  first  part 
of  the  Davila  test  is  thus  whether  plaintiffs’  claims—to  prevent 
defendants from asserting subrogation claims against plaintiffs’ tort 
13                                                               No. 13‐1695‐cv

recoveries  in  settlement—can  be  construed  as  colorable  claims  for 
benefits under § 502(a)(1)(B). We conclude that they cannot. 
       ERISA § 502(a)(1)(B) allows a plaintiff “to recover benefits due 
to  him  under  the  terms  of  his  plan,  to  enforce  his  rights  under  the 
terms of the plan, or to clarify his rights to future benefits under the 
terms  of  the  plan.”  The  claims  in  plaintiffs’  complaint  seek  to  do 
none of these things. Plaintiffs do not contend that they have a right 
to  keep  their  tort  settlements  “under  the  terms  of  [their]  plan[s]”—
rather,  they  contend  that  they  have  a  right  to  keep  their  tort 
settlements  under  N.Y.  Gen.  Oblig.  Law  § 5‐335.  They  also  do  not 
seek to “enforce” or “clarify” their rights “under the terms of [their] 
plan[s]” because the state right they seek to enforce—to be free from 
subrogation—is  not  provided  by  their  plans.  Indeed,  the  terms  of 
plaintiffs’  ERISA  plans  are  irrelevant  to  their  claims.  Plaintiffs’ 
claims  are  thus  unlike  the  claims  for  benefits  that  were  held 
completely  preempted  in  Davila,  for  which  “the  wording  of  the 
plans  [was]  certainly  material  to  [the]  state  causes  of  action.”  542 
U.S. at 215.7 As plaintiffs explain, they “have already received all the 
benefits they were due in the form of medical expense coverage, and 
make no claim for any more.” Pls.’ Reply Br. 6. 
       The district court held that plaintiffs’ claims can be construed 
as  claims  for  benefits  under  ERISA  § 502(a)(1)(B)  because  they 
“effectively seek to cut off defendants’ reimbursement rights under 
the Plans.” Wurtz, 933 F. Supp. 2d at 493. The district court reasoned 
that  the  claims  are  “really  about  [plaintiffs’]  right  to  keep  the 


       The  Davila  plaintiffs  “complain[ed]  only  about  denials  of  coverage 
      7

promised  under  the  terms  of  ERISA‐regulated  employee  benefit  plans,” 
arguing  that  they  were  entitled  to  additional  benefits  under  a  state  law 
that  imposed  a  duty  to  “exercise  ordinary  care  when  making  health 
treatment  decisions.”  542  U.S.  at  211‐12.  However,  the  state  law  made 
clear that “a managed care entity could not be subject to liability under the 
[state  law]  if  it  denied  coverage  for  any  treatment  not  covered  by  the 
health care plan that it was administering,” so “interpretation of the terms 
of  [plaintiffs’]  benefit plans form[ed] an essential part  of their [state law] 
claim.” Id. at 213. 
14                                                            No. 13‐1695‐cv

monetary  benefits  received  from  defendants  under  their  ERISA‐
governed  plans;  this  triggers  issues  concerning  their  rights  and 
ability  to  recover  (and/or  retain)  benefits  under  the  Plans,  and 
accordingly,  brings  ERISA  § 502(a)(1)(B)  directly  into  play.”  Id.  at 
495. 
        This expansive interpretation of complete preemption ignores 
the fact that plaintiffs’ claims are based on a state law that regulates 
insurance and are not based on the terms of their plans. As a result, 
state  law  does  not  impermissibly  expand  the  exclusive  remedies 
provided  by  ERISA  § 502(a).  Under  ERISA  § 514(a)‐(b),  state  laws 
that “relate to” ERISA plans are expressly preempted, but not if they 
“regulate[]  insurance.”  29  U.S.C.  § 1144(a)‐(b).  Based  on  this 
“insurance  saving  clause,”  the  Supreme  Court  has  held  that  state 
statutes  regulating  insurance  that  nonetheless affect  ERISA benefits 
are  not  expressly  preempted,  with  no  hint  that  claims  under  these 
statutes might still be completely preempted and thus unable to be 
adjudicated  under  those  state  laws  when  they  do  not  expand  the 
remedies available for beneficiaries for claims based on the terms of 
their plans. See Rush Prudential HMO Inc. v. Moran, 536 U.S. 355, 377‐
79  (2002);  UNUM  Life  Ins.  Co.  of  Am.  v.  Ward,  526  U.S.  358,  366‐67 
(1999). 
       B.     Davila Part 2 
       Plaintiffs’  claims  under  N.Y.  Gen.  Oblig.  Law  § 5‐335  also  do 
not satisfy the second part of the Davila test—that there be “no other 
independent  legal  duty  that  is  implicated  by  [the]  defendant[s’] 
actions.”  Davila,  542  U.S.  at  210.  The  district  court  held  that 
plaintiffs’ claims implicate no independent legal duty because their 
claims  are  “inextricably  intertwined  with  the  interpretation  of  Plan 
coverage  and  benefits.”  Wurtz,  933  F.  Supp.  2d  at  498  (quoting 
Montefiore,  642  F.3d  at  332)  (internal  quotation  marks  omitted).  But 
the  independent  legal  duty  arises  from  section  5‐335,  which 
prohibits  defendants  from  seeking  subrogation  or  reimbursement 
from settling parties. The duty is independent because it is unrelated 
to whatever plaintiffs’ ERISA plans provide about reimbursement. 
15                                                              No. 13‐1695‐cv

       In  Stevenson,  609  F.3d  at  60‐61,  this  court  held  that  the 
plaintiff’s  state  law  contract  and  unjust  enrichment  claims  that 
“reference[d] various benefit plans” were not completely preempted 
because they arose from a “separate promise” that did “not require a 
court  to  review  the  propriety  of  an  administrator’s  or  employer’s 
determination  of  benefits.”  Similarly  here,  while  defendants’ 
reimbursement  claims  relate  to  plaintiffs’  plans,  this  is  not  the  test 
for complete preemption. Plaintiffs’ claims do not derive from their 
plans  or  require  investigation  into  the  terms  of  their  plans;  rather, 
they derive from N.Y. Gen. Oblig. Law § 5‐335. 
       The  district  court  also  stated  that  section  5‐335  could  not  be 
the  basis  of  an  independent  legal  duty  because  it  does  not  apply 
“where  there  is  a  statutory  right  of  reimbursement,”  N.Y.  Gen. 
Oblig.  Law  § 5‐335(a),  and  plaintiffs’  plans  contain  a  right  of 
reimbursement that “is enforced by means of ERISA.” Wurtz, 933 F. 
Supp.  2d  at  499‐500.  However,  “ERISA  says  nothing  about 
subrogation  provisions.  ERISA  neither  requires  a  welfare  plan  to 
contain  a  subrogation  clause  nor  does  it  bar  such  clauses  or 
otherwise  regulate  their  content.”  Member  Servs.  Life  Ins.  Co.  v.  Am. 
Nat’l  Bank  &  Trust  Co.  of  Sapulpa,  130  F.3d  950,  958  (10th  Cir.  1997) 
(quoting  Ryan  ex  rel.  Capria‐Ryan  v.  Fed.  Express  Corp.,  78  F.3d  123, 
127  (3d  Cir.  1996))  (internal  quotation  marks  omitted).  Under  the 
district  court’s  reasoning,  all  contract  language  enforced  by  statute 
would become “statutory” language. 
       “The [Davila] test is conjunctive; a state‐law cause of action is 
[completely] preempted only if both prongs of the test are satisfied.” 
Montefiore,  642  F.3d  at  328.  Because  plaintiffs’  claims  do  not  satisfy 
either  part  of  the  Davila  test,  we  hold  that  they  are  not  completely 
preempted by ERISA. 
       C.     Other Circuits 
       We recognize that this result is in some tension with holdings 
of  the  Third,  Fourth,  and  Fifth  Circuits  in  similar  antisubrogation 
cases, albeit decided before Davila. See Arana v. Ochsner Health Plan, 
338  F.3d  433,  438  (5th  Cir.  2003)  (en  banc)  (holding  that  a  claim 
under a Louisiana antisubrogation statute could be characterized as 
16                                                              No. 13‐1695‐cv

a  claim  under  ERISA  § 502(a)(1)(B)  because  the  plaintiff’s  “benefits 
are under something of a cloud, for [the insurer] is asserting a right 
to be reimbursed for the benefits it has paid to his account”); Singh v. 
Prudential  Health  Care  Plan,  Inc.,  335  F.3d  278,  291‐92  (4th  Cir.  2003) 
(holding  a  claim  under  a  Maryland  antisubrogation  statute  to  be 
completely preempted)8; see also Levine v. United Healthcare Corp., 402 
F.3d 156, 163 (3d Cir. 2005) (following Arana and Singh).  
       As we have explained, however, the logic of Arana, Singh, and 
Levine would expand complete preemption to encompass state laws 
that  regulate  insurance  and  that  do  not  impermissibly  expand  the 
exclusive remedies provided by ERISA § 502(a). 
       We are more persuaded by the reasoning of the Ninth Circuit 
in  Marin  General  Hospital  v.  Modesto  &  Empire  Traction  Co.,  581  F.3d 
941  (9th  Cir.  2009),  which  was  decided  after  Davila.  In  that  case,  a 
hospital  sued  an  ERISA  plan  administrator  in  state  court  based  on 
breach  of  an  oral  contract  to  cover  90%  of  an  ERISA  participant’s 
expenses,  and  the  administrator  removed  to  federal  court,  arguing 
that  the  claims  were  completely  preempted.  Id.  at  944.  The  Ninth 
Circuit  disagreed.  The  claims  failed  the  first  part  of  the  Davila  test: 
“The  Hospital  does  not  contend  that  it  is  owed  this  additional 
amount because it is owed under the patient’s ERISA plan. Quite the 
opposite. The Hospital is claiming this amount precisely because it is 
not owed under the patient’s ERISA plan.” Id. at 947. And the claims 
additionally  failed  the  second  part  of  the  Davila  test  in  that  they 
implicated  the  independent  legal  duty  of  state  contract  law.  Id.  at 
950.  The  Ninth  Circuit  directed  that  the  case  be  remanded  to  state 
court for lack of federal jurisdiction. Id. at 951. 
     Other  circuits  have  similarly  declined  to  expand  complete 
preemption  doctrine  to  allow  removal  of  state  law  claims  into 

      The  Singh  Court  did,  however,  conclude  that  the  antisubrogation 
      8

statute  was  not  expressly  preempted,  noting  that  “[i]n  FMC  Corp.  v. 
Holliday, the Supreme Court dealt precisely with the question of whether a 
State  antisubrogation  law  was  saved  from  preemption  under 
§ 514(b)(2)(A), and held that it was.” 335 F.3d at 286. As explained above, 
we agree. 
17                                                             No. 13‐1695‐cv

federal court simply because they implicate ERISA benefits. See, e.g., 
Gardner  v.  Heartland  Indus.  Partners,  LP,  715  F.3d  609,  614  (6th  Cir. 
2013)  (concluding  that  a  state  law  claim  for  tortious  interference 
with an ERISA plan is not completely preempted because “[n]obody 
needs  to  interpret  the  plan  to  determine  whether  th[e]  duty  [to  not 
interfere] exists”); Lone Star OB/GYN Assocs. v. Aetna Health Inc., 579 
F.3d  525,  531‐32  (5th  Cir.  2009)  (concluding  that  claims  implicating 
the  rate  of  payment  under  the  Texas  Pay  Prompt  Act  are  not 
completely preempted because they do not duplicate ERISA claims); 
Franciscan  Skemp  Healthcare,  Inc.  v.  Cent.  States  Joint  Bd.  Health  & 
Welfare Trust Fund, 538 F.3d 594, 597 (7th Cir. 2008) (concluding that 
claims  by  an  ERISA  beneficiary’s  assignee  to  recover  plan  benefits 
are not completely preempted because they “arise not from the plan 
or its terms, but from the alleged oral representations made by” the 
plan provider). 
       In  the  same  vein,  in  this  case  plaintiffs  are  not  claiming  that 
they have a right to enjoin defendants from seeking reimbursement 
because  of  the  terms  of  their  ERISA  plans.  Rather,  they  claim  that 
they  have  this  right  under  N.Y.  Gen.  Oblig.  Law  § 5‐335,  which 
imposes  an  independent  legal  duty  on  defendants  not  to  seek 
reimbursement of medical expenses from plaintiffs’ tort settlements, 
regardless of what plaintiffs’ ERISA plans say about reimbursement.  
       Allowing  plaintiffs’  state‐law  claims  under  section  5‐335  to 
proceed  will  not  disturb  ERISA’s  goal  of  providing  national 
uniformity. ERISA has strong preemptive provisions, the purpose of 
which  are  “to  provide  a  uniform  regulatory  regime  over  employee 
benefit  plans.”  Davila,  542  U.S.  at  208.  But  “ERISA  says  nothing 
about subrogation provisions. ERISA neither requires a welfare plan 
to  contain  a  subrogation  clause  nor  does  it  bar  such  clauses  or 
otherwise  regulate  their  content.”  Member  Servs.  Life  Ins.  Co.,  130 
F.3d at 958 (internal quotation marks omitted). Cf. La. Health Serv. & 
Indem. Co. v. Rapides Healthcare Sys., 461 F.3d 529, 535 (5th Cir. 2006) 
(concluding, in the face of ERISA’s “silen[ce] on the assignability of 
employee  welfare  benefits,”  that  a  Louisiana  assignment  statute—
which gave hospitals a cause of action against insurers that did not 
honor  benefit  assignments  made  by  patients  to  hospitals—was  not 
18                                                         No. 13‐1695‐cv

preempted  by  ERISA  § 502(a)(1)(B)).  Because  ERISA  is  silent  on 
subrogation,  our  decision  does  nothing  to  disturb  ERISA’s  goal  of 
national uniformity in employee benefit plan regulation. 

                             CONCLUSION 
       For the reasons stated above, we conclude that CAFA supplies 
a  basis  for  federal  subject‐matter  jurisdiction  and  that  plaintiffs’ 
claims  are  neither  expressly  nor  completely  preempted  by  ERISA. 
We VACATE the district court’s judgment and REMAND for further 
proceedings on plaintiffs’ claims.